        Case 3:18-cv-05855-VC Document 6 Filed 10/08/18 Page 1 of 2


 1   3NICHOLAS & TOMASEVIC, LLP
        Craig M. Nicholas (SBN 178444)
 2      Alex Tomasevic (SBN 245598)
        Shaun Markley (SBN 291785)
 3      David G. Greco (SBN 299635)
     225 Broadway, 19th Floor
 4   San Diego, California 92101
     Tel: (619) 325-0492
 5   Fax: (619) 325-0496
     Email: cnicholas@nicholaslaw.org
 6   Email: atomasevic@nicholaslaw.org
     Email: smarkley@nicholaslaw.org
 7   Email: dgreco@nicholaslaw.org
 8 Attorneys for Plaintiff
   DAVID DURAN, on behalf of himself
 9 and all others similarly situated

10

11                      UNITED STATES DISTRICT COURT
12                   NORTHERN DISTRICT OF CALIFORNIA
13 DAVID DURAN, an individual, on         Case No. C 3:18-cv-058558-JCS
   behalf of himself and all others
14 similarly situated,                    NOTICE OF APPEARANCE OF
                                          SHAUN MARKLEY
15                    Plaintiff,
16         vs.                            Magistrate Judge: Hon. Joseph C. Spero
17   KNIGHTS OF COLUMBUS, a               Complaint Filed: September 24, 2018
     Connecticut corporation;
18
                     Defendants.
19
20

21

22

23

24

25

26
27

28
                                                            C 3:18-cv05855-JCS
                 NOTICE OF APPEARANCE OF ATTORNEY FOR PLAINTIFF
         Case 3:18-cv-05855-VC Document 6 Filed 10/08/18 Page 2 of 2


 1   TO THE CLERK OF THE COURT, UNITED STATES COURT FOR THE
 2   NORTHERN DISTRICT OF CALIFORNIA, AND TO ALL PARTIES HEREIN:
 3         PLEASE TAKE NOTICE THAT THE CLERK is hereby asked to enter the
 4   appearance of Shaun Markley of Nicholas & Tomasevic, LLP, as attorney for Plaintiff
 5   David Duran and the putative class in the above-entitled action. All further notices
 6   and other material relevant to this action should be directed to and served upon:
 7         NICHOLAS & TOMASEVIC, LLP
              Craig M. Nicholas (SBN 178444)
 8            Alex Tomasevic (SBN 245598)
              Shaun Markley (SBN 291785)
 9            David G. Greco (SBN 299635)
           225 Broadway, 19th Floor
10         San Diego, California 92101
           Telephone: (619) 325-0492
11         Facsimile: (619) 325-0496
           Email: cnicholas@nicholaslaw.org
12         Email: atomasevic@nicholaslaw.org
           Email: smarkley@nicholaslaw.org
13         Email: dgreco@nicholaslaw.org
14

15   Respectfully submitted:
16   Dated: October 8, 2018                 NICHOLAS & TOMASEVIC, LLP
17

18                                          By:   /s/ Shaun Markley
                                                  Craig M. Nicholas (SBN 178444)
19                                                Alex Tomasevic (SBN 245598)
                                                  Shaun Markley (SBN 291785)
20                                                David G. Greco (SBN   299635)
                                                  225 Broadway, 19th Floor
21                                                San Diego, CA 92101
                                                  Telephone: (619) 325-0492
22                                                Facsimile: (619) 325-0496
                                                  Email: cnicholas@nicholaslaw.org
23                                                Email: atomasevic@nicholaslaw.org
                                                  Email: smarkley@nicholaslaw.org
24                                                Email: dgreco@nicholaslaw.org
25                                                Attorneys for Plaintiff
                                                  DAVID DURAN
26
27

28
                                         2                   C 3:18-cv05855-JCS
                   NOTICE OF APPEARANCE OF ATTORNEY FOR PLAINTIFF
